Citation Nr: 1404027	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kedem, Calanit



INTRODUCTION

The Veteran served on active duty from September 1966 to November 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) determining he was not entitled to a compensable rating for his service-connected bilateral hearing loss.  A September 2008 rating decision, so just a relatively few short months earlier, had granted service connection for bilateral (i.e., left and right ear) hearing loss and had assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from August 14, 2006.  He had appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In September 2012 the Board, in pertinent part, remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including for a VA compensation examination reassessing the severity of this disability.  The Veteran since has had this additional examination, but the AMC concluded the results did not show entitlement to a higher (compensable) rating for this disability, so this claim is again before the Board.


FINDING OF FACT

At worst, the Veteran has Level I hearing loss in his right ear and Level IV hearing loss in his left ear.



CONCLUSION OF LAW

The criteria are not met for a compensable rating for this service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefined VA's duties to notify and assist a Veteran in developing a pending claim for VA compensation and other benefits upon receipt of a complete or substantially complete application.  The duty to notify requires that VA apprise the Veteran of the type of information and evidence needed to substantiate his claim, including of whose specific responsibility, his versus VA's, it is for obtaining the necessary supporting evidence.

These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  This particular claim for a higher initial rating for the bilateral hearing loss is a "downstream" issue arising out of the grant of service connection for this disability.  In a situation, as here, where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the initial rating assigned for the disability, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC addressing the downstream claim for a higher initial rating for this disability, also a supplemental SOC (SSOC), which together included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs) and post-service VA treatment records.  Additionally, he was provided VA audiologic examinations in furtherance of his claim - including, as already alluded to, following and as a result of the Board remanding this claim in September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined and, indeed, reexamined on remand are adequate to properly rate his hearing loss disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in his claims file, objective clinical evaluation (audiogram and Maryland CNC speech recognition test), and his personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already explained, all reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  If there have been occasions when the disability has been more severe than at others, the Board must accordingly "stage" the rating to compensate the Veteran for his variance  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The Veteran's service-connected bilateral hearing loss has been rated initially as 
0-percent disabling, so noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning now to the relevant facts.

On VA examination in May 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
30
40
21
LEFT
40
45
75
85
61

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level III hearing loss in the left ear.

On VA examination in August 2008, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
35
50
30
LEFT
35
40
65
85
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 76 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level IV hearing loss in the left ear.

The Veteran experienced the greatest difficulty understanding speech in quiet, understanding speech with background noise, listening to the television, hearing on the telephone, and hearing the telephone ring.

On November 2009 VA audiogram, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
40
45
30
LEFT
40
50
70
75
59

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level II hearing loss in the left ear.

On October 2012 examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
35
50
28
LEFT
30
35
60
75
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

The examiner estimated that the Veteran's bilateral hearing loss did not have an impact upon the ordinary conditions of daily life - including his ability to work.  The examiner indicated that the Veteran had last worked in 2008 as a forklift operator and that he since had retired.  The Veteran reported that his hearing loss did not have a significant impact in that role.  He was able to hear effectively with his hearing aids for most types of nonprofessional work.  When communication was required, the work area had to be quiet, as hearing in the presence of background noise was difficult.  

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIA) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

At worst, the Veteran has Level I hearing loss in his right ear and Level IV hearing loss in his left.  Applying Level I and Level IV hearing loss to Table VII correlates to a 0 percent disability rating.

To reiterate, the ratings for disability compensation for hearing loss are determined by the mechanical (nondiscretionary) application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent rating throughout the appeal period.  As such, the Board cannot assign an evaluation exceeding 0 percent, so cannot "stage" this rating.  Fenderson, supra.  . 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in October 2012 noted in essence that the Veteran's bilateral hearing loss was not an impediment to work and that there was no functional impairment caused by the hearing loss in a quiet environment without excessive background noise.  The Board thus finds that functional impairment has been appropriately considered.

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board finds that a claim for a TDIU is not raised by the record here, however.  Specifically, the evidence of record fails to show or even suggest that the Veteran is unemployable because of his hearing loss disability, and indeed, neither he nor his representative has contended as much.  To the contrary, the Veteran readily conceded during his VA compensation examination that his retirement had little to nothing to do with his hearing loss disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the governing regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this particular case at hand the Board recognizes and has considered decreased auditory acuity and some speech recognition impairment.  But the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  This disability is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalizations for his bilateral hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment due to this disability.  There is nothing in the record suggesting his service-connected bilateral hearing loss disability markedly impacted his ability to perform his job, when he was working (before his retirement).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In conclusion, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to an initial compensable rating for the service-connected bilateral hearing loss is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


